Exhibit 10.1

EXECUTION VERSION

TAX RECEIVABLE AGREEMENT

BY AND AMONG

MARAVAI LIFESCIENCES HOLDINGS, INC.,

CERTAIN OTHER PERSONS NAMED HEREIN,

AND

THE AGENT

DATED AS OF NOVEMBER 19, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   RECITALS      1  

ARTICLE I DEFINITIONS

     2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Other Definitional and Interpretative Provisions

     10   ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFITS      10  

Section 2.1

 

Exchange Schedule

     10  

Section 2.2

 

NOL Schedule

     10  

Section 2.3

 

Tax Benefit Schedule

     11  

Section 2.4

 

Procedure: Amendments

     12   ARTICLE III TAX BENEFIT PAYMENTS      13  

Section 3.1

 

Payments

     13  

Section 3.2

 

No Duplicative Payments

     13  

Section 3.3

 

Coordination of Benefits.

     13   ARTICLE IV TERMINATION      14  

Section 4.1

 

Early Termination by the Corporation

     14  

Section 4.2

 

Early Termination upon Change of Control

     14  

Section 4.3

 

Breach of Agreement

     14  

Section 4.4

 

Early Termination Notice

     15  

Section 4.5

 

Payment upon Early Termination

     16   ARTICLE V SUBORDINATION AND LATE PAYMENTS      16  

Section 5.1

 

Subordination

     16  

Section 5.2

 

Late Payments by the Corporation

     16   ARTICLE VI      17   PARTICIPATION IN TAX MATTERS; CONSISTENCY;
COOPERATION      17  

Section 6.1

 

Participation in the Corporation’s Tax Matters

     17  

Section 6.2

 

Consistency

     17  

Section 6.3

 

Cooperation

     17   ARTICLE VII MISCELLANEOUS      18  

Section 7.1

 

Notices

     18  

Section 7.2

 

Counterparts

     18  

Section 7.3

 

Entire Agreement; No Third Party Beneficiaries

     19  

Section 7.4

 

Governing Law

     19  

Section 7.5

 

Severability

     19  

Section 7.6

 

Successors: Assignment

     19  

 

ii



--------------------------------------------------------------------------------

Section 7.7

 

Amendments: Waivers

     19  

Section 7.8

 

Titles and Subtitles

     20  

Section 7.9

 

Reconciliation

     20  

Section 7.10

 

Consent to Jurisdiction

     21  

Section 7.11

 

Waiver of Jury Trial

     21  

Section 7.12

 

Withholding

     21  

Section 7.13

 

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

     21  

Section 7.14

 

Confidentiality

     22  

Section 7.15

 

No Similar Agreements

     23  

Section 7.16

 

Change in Law

     23  

 

iii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of November 19, 2020
is hereby entered into by and among Maravai LifeSciences Holdings, Inc., a
Delaware corporation (the “Corporation”), Maravai Topco Holdings, LLC, a
Delaware limited liability company (the “Company”), Maravai Life Sciences
Holdings, LLC, a Delaware limited liability company (“MLSH 1”), Maravai Life
Sciences Holdings 2, LLC, a Delaware limited liability company (“MLSH 2”), and
the Agent.

RECITALS

WHEREAS, prior to the date hereof, the TRA Holders held, directly or indirectly
through one or more subsidiaries classified as corporations for U.S. federal
income tax purposes, limited liability company interests (“Units”) in the
Company, which is classified as a partnership for U.S. federal income tax
purposes;

WHEREAS, the Corporation is the managing member of the Company;

WHEREAS, following the date hereof, the Corporation will issue shares of its
Class A Common Stock, to certain purchasers in an initial public offering of its
Class A Common Stock (the “IPO” and the date on which the IPO is consummated is
referred to herein as the “Closing Date”);

WHEREAS, on the Closing Date, the Corporation will purchase Common Units
(i) directly from the Company and (ii) from MLSH 1, in each case, using proceeds
of the IPO (collectively, the “Purchase”);

WHEREAS, from and after the closing of the IPO, under certain circumstances, the
member of the Company (other than the Corporation) may exchange its Units
together with its shares of Class B Common Stock of the Corporation for a Cash
Payment and/or Class A Common Stock (each such transaction an “Exchange”)
pursuant to the terms of the Exchange Agreement and as a result of such
Exchanges, the Corporation is expected to obtain or be entitled to certain Tax
benefits as further described herein;

WHEREAS, the Company and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), and any corresponding provisions of state and local Tax
law for the Taxable Year that includes the Closing Date and each Taxable Year in
which an Exchange (as defined below) occurs, which election is expected to
result, with respect to the Corporation, in an adjustment to the Tax basis of
the assets owned by the Company and such Subsidiaries in connection with the
Purchase and each Exchange;

WHEREAS, each of NCP III Maravai Blocker Corp., a Delaware corporation
(“Newstone Blocker”), and GTCR/Maravai Blocker Corp., a Delaware corporation
(“GTCR Blocker”) (the Newstone Blocker and the GTCR Blocker, together, the
“Blockers”), are taxable as corporations for U.S. federal income tax purposes
and, immediately prior to the Reorganization Transactions (as defined below),
are wholly owned by MLSH 2;



--------------------------------------------------------------------------------

WHEREAS, MLSH 2 will enter into certain reorganization transactions with the
Corporation in connection with the Blocker Mergers (the “Reorganization
Transactions”), and as a result of such transactions the Corporation will
succeed to certain Tax attributes of the Blockers as further described herein;
and

WHEREAS, this Agreement is intended to set forth the agreements among the
parties hereto regarding the sharing of the Tax benefits realized by the
Corporation as a result of (i) the Purchase, (ii) the Exchanges, (iii) the
Reorganization Transactions and (iv) certain of the payments made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
ARTICLE I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Accrued Amount” has the meaning set forth in Section 3.1(b).

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for Taxes of (i) the Corporation and (ii) without duplication, the
Company, but only with respect to Taxes imposed on the taxable income of the
Company that is allocable to the Corporation (or to the other members of the
consolidated group of which the Corporation is a member for such Taxable Year).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agent” means MLSH 1 or such other Person designated as such pursuant to
Section 7.6.

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Amended Schedule” has the meaning set forth in Section 2.4(b).

“Assumed State and Local Tax Rate” means the tax rate equal to the sum of the
product of (x) the Company’s income and franchise Tax apportionment rate(s) for
each state and local jurisdiction in which the Company files income or franchise
Tax Returns for the relevant Taxable Year and (y) the highest corporate income
and franchise Tax rate(s) for each such state and local jurisdiction in which
the Company files income or franchise Tax Returns for each relevant Taxable
Year; provided, that the Assumed State and Local Tax Rate calculated pursuant

 

2



--------------------------------------------------------------------------------

to the foregoing shall be reduced by the assumed federal income Tax benefit
received by the Corporation with respect to state and local jurisdiction income
and franchise Taxes (with such benefit calculated as the product of (a) the
Corporation’s marginal U.S. federal income tax rate for the relevant Taxable
Year and (b) the Assumed State and Local Tax Rate (without regard to this
proviso)).

“Basis Adjustment” means any adjustment to the Tax basis of a Reference Asset as
a result of (i) the Purchase or (ii) an Exchange and the payments made pursuant
to this Agreement with respect to the Purchase or such Exchange (as calculated
under Section 2.1), including, but not limited to:

(i) under Sections 734(b), 743(b), 754 and 755 of the Code (in situations where,
following an Exchange, the Company remains classified as a partnership for U.S.
federal income tax purposes); and

(ii) under Sections 732(b), 734(b) and 1012 of the Code and, without
duplication, as a result of any basis adjustment to which the Company succeeds,
including pursuant to proposed Treasury Regulations Section 1.743-1(f) and any
subsequent similar guidance and comparable sections of U.S. state and local
income and franchise tax law (in situations where, as a result of one or more
Exchanges, the Company or any of the Company’s Subsidiaries becomes an entity
that is disregarded as separate from its owner for U.S. federal income tax
purposes), and in each case, comparable sections of state and local Tax laws.

For the avoidance of doubt, (X) the amount of any Basis Adjustment resulting
from an Exchange of Exchangeable Units shall be determined without regard to any
Section 743(b) adjustment attributable to such Exchangeable Units prior to such
Exchange and (Y) payments made under this Agreement shall not be treated as
resulting in a Basis Adjustment to the extent such payments are (a) made to MLSH
2 or (b) treated as Imputed Interest.

“Beneficial Owner” means, with respect to a security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares:

(i) voting power, which includes the power to vote, or to direct the voting of,
such security and/or

(ii) investment power, which includes the power to dispose of, or to direct the
disposition of, such security.

The terms “Beneficially Own” and “Beneficial Ownership” shall have correlative
meanings.

“Blocker Mergers” means those certain merger transactions to be consummated on
the date hereof which will result in each of the Blockers merging with and into
the Corporation, in each case with the Corporation remaining as the surviving
corporation.

“Blocker NOLs” means the net operating losses, capital losses, disallowed
interest expense carryforwards under Section 163(j) of the Code and credit
carryforwards of the Blockers relating to taxable periods ending on or prior to
the Closing Date.

 

3



--------------------------------------------------------------------------------

“Blockers” has the meaning set forth in the recitals of this Agreement.

“Board” means the board of directors of the Corporation.

“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York are authorized by law to be closed.

“Cash Payment” has the meaning set forth in the Exchange Agreement.

“Change of Control” means the occurrence of any of the following events:

(i) any “person” or “group” (within the meaning of Sections 13(d) of the
Exchange Act (excluding any “person” or “group” who, on the Closing Date, is the
Beneficial Owner of securities of the Corporation representing more than 50% of
the combined voting power of the Corporation’s then outstanding voting
securities)) becomes the Beneficial Owner of securities of the Corporation
representing more than 50% of the combined voting power of the Corporation’s
then outstanding voting securities;

(ii) (A) the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of Corporation or (B) there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporation of all or substantially all of the
Corporation’s assets, other than such sale or other disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
at least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Corporation in substantially the same proportions
as their ownership of the Corporation immediately prior to such sale or other
disposition;

(iii) there is consummated a merger or consolidation of the Corporation with any
other corporation or other entity, and, immediately after the consummation of
such merger or consolidation, either (A) the board of directors of the
Corporation immediately prior to the merger or consolidation does not constitute
at least a majority of the board of directors of the company surviving the
merger or consolidation or, if the surviving company is a Subsidiary, the
ultimate parent thereof, or (B) all of the Persons who were the respective
Beneficial Owners of the voting securities of the Corporation immediately prior
to such merger or consolidation do not Beneficially Own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities of the Person resulting from such merger or consolidation; or

(iv) the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporation then serving: individuals who were
directors of the Corporation on the Closing Date or any new director whose
appointment or election to the Board or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
of the Corporation on the Closing Date or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (iv).

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B

 

4



--------------------------------------------------------------------------------

Common Stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in and voting control over, and own substantially all of the shares of, an
entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.

“Change of Control Date” means the date on which a Change of Control occurs.

“Class A Common Stock” has the meaning set forth in the LLC Agreement.

“Class B Common Stock” has the meaning set forth in the LLC Agreement.

“Closing Date Basis” means, immediately prior to the Purchase, the Tax basis of
any Reference Asset that is goodwill or any other intangible asset that is
amortizable under Section 197 of the Code, including, for the avoidance of
doubt, any adjustments in the Tax basis of such Reference Assets.

“Code” has the meaning set forth in the recitals of this Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. The term “Controlled”
shall have a correlative meaning.

“Corporation” has the meaning set forth in the preamble to this Agreement.

“Corporation Letter” means a letter prepared by the Corporation in connection
with the performance of its obligations under this Agreement, which states that
the relevant Schedules, notices or other information to be provided by the
Corporation to the Agent, along with all supporting schedules and work papers,
were prepared in a manner that is consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such Schedules,
notices or other information were delivered by the Corporation to the Agent.
Such letter shall identify any material assumptions or operating procedures or
principles that were used for purposes of the underlying calculations.

“Corporation Return” means the U.S. federal and/or state and local Tax Return of
the Corporation (including any consolidated group of which the Corporation is a
member, as further described in Section 7.13(a)) filed with respect to any
Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporation, up to and including such Taxable Year, net of the cumulative
amount of Realized Tax Detriments for the same period. The Realized Tax Benefit
and Realized Tax Detriment for each Taxable Year shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination.

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 

5



--------------------------------------------------------------------------------

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of any state and local Tax law or any other
event (including the execution of IRS Form 870-AD) that finally and conclusively
establishes the amount of any liability for Tax.

“Disputing Party” has the meaning set forth in Section 7.9.

“Early Termination” has the meaning set forth in Section 4.1.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” has the meaning set forth in Section 4.4.

“Early Termination Notice” has the meaning set forth in Section 4.4.

“Early Termination Payment” has the meaning set forth in Section 4.5(b).

“Early Termination Rate” means a per annum rate of LIBOR plus 100 basis points.

“Early Termination Schedule” has the meaning set forth in Section 4.4.

“Exchange” has the meaning set forth in the recitals in the Agreement. For the
avoidance of doubt, this definition shall include any Exchange occurring in
connection with a Change of Control.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agreement” means that certain Exchange Agreement, to be dated as of
the Closing Date, 2020, by and among the Corporation, MLSH 1, the Company and
the other parties thereto.

“Exchange Schedule” has the meaning set forth in Section 2.1.

“Exchangeable Unit” has the meaning set forth in the Exchange Agreement.

“Expert” means a “Big 4” accounting firm not disqualified by conflicts or
independence analysis or such nationally recognized expert in the particular
area of disagreement as is mutually acceptable to both parties.

“GTCR Blocker” has the meaning set forth in the recitals of this Agreement.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, (x) the
liability for Taxes of the Corporation and, without duplication, the Company,
but only with respect to Taxes of the Company allocable to the Corporation or to
the other members of the consolidated group of which the Corporation is a member
for such Taxable Year (in each case, using the same methods, elections,
conventions, and similar practices used on the relevant Corporation Return), but
without taking into account (i) any Basis Adjustments, (ii) any Blocker NOLs,
(iii) any Closing Date Basis and (iv) any deduction attributable to Imputed
Interest for the Taxable Year. The

 

6



--------------------------------------------------------------------------------

Hypothetical Tax Liability shall be determined (A) without taking into account
the carryover or carryback of any Tax item (or portions thereof) that is
attributable to any Basis Adjustments, Blocker NOLs, the Closing Date Basis, and
Imputed Interest, (B) using the Assumed State and Local Tax Rate, solely for
purposes of calculating the state and local Hypothetical Tax Liability of the
Corporation and (C), to the extent not addressed in clause (B) of this sentence,
using reasonable estimation methodologies for calculating the portion of any of
the foregoing items attributable to U.S. state or local Taxes.

“ICE LIBOR” has the meaning set forth below under “LIBOR.”

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code and any similar provision of any state and local Tax
law with respect to the Corporation’s payment obligations under this Agreement.
For the avoidance of doubt, Imputed Interest shall not include any Accrued
Amount.

“IPO” has the meaning set forth in the recitals of this Agreement.

“IRS” means the U.S. Internal Revenue Service.

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such period, for dollar deposits (for delivery on the first
day of such period) with a term equivalent to such period. If ICE LIBOR ceases
to be published, “LIBOR” shall mean a rate, selected by the Corporation in good
faith, with characteristics similar to ICE LIBOR or consistent with market
practices generally;

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, to be dated as of the Closing Date, as the same may be
amended, amended and restated or replaced from time to time.

“Material Objection Notice” has the meaning set forth in Section 4.4.

“MLSH 1” has the meaning set forth in the preamble to this Agreement.

“MLSH 2” has the meaning set forth in the preamble to this Agreement.

“Net Tax Benefit” has the meaning set forth in Section 3.1(b).

“Newstone Blocker” has the meaning set forth in the recitals of this Agreement.

“NOL Schedule” has the meaning set forth in Section 2.2.

“Objection Notice” has the meaning set forth in Section 2.4(a).

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

7



--------------------------------------------------------------------------------

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Purchase” has the meaning set forth in the recitals of this Agreement.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability. If all or a portion of
the Actual Tax Liability for the Taxable Year arises as a result of an audit by
a Taxing Authority for any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability. If all or a portion of
the Actual Tax Liability for the Taxable Year arises as a result of an audit by
a Taxing Authority for any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

“Reconciliation Procedures” means the procedures described in Section 7.9.

“Reference Asset” means any asset that is held by the Company, or any of its
direct or indirect Subsidiaries that is treated as a partnership or disregarded
entity for purposes of the applicable Tax (but only to the extent such
Subsidiaries are not held through any entity treated as a corporation for
purposes of the applicable Tax), immediately prior to the Purchase or at the
time of an Exchange, as applicable. A Reference Asset also includes any asset
that is “substituted basis property” under Section 7701(a)(42) of the Code with
respect to a Reference Asset.

“Reorganization Transactions” has the meaning set forth in the recitals of this
Agreement.

“Schedule” means any of the following: (i) an Exchange Schedule, (ii) a Tax
Benefit Schedule, (iii) an NOL Schedule or (iv) the Early Termination Schedule.

“Senior Obligations” has the meaning set forth in Section 5.1.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b).

“Tax Benefit Schedule” has the meaning set forth in Section 2.3(a).

“Tax Proceeding” has the meaning set forth in Section 6.1.

 

8



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of state or local Tax law, as
applicable (which, for the avoidance of doubt, may include a period of less than
twelve (12) months for which a Tax Return is made), ending on or after the date
hereof.

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

“Taxing Authority” means any federal, national, state, county or municipal or
other local government, any subdivision, agency, commission or authority
thereof, or any quasi- governmental body exercising any taxing authority or any
other authority exercising Tax regulatory authority.

“TRA Holders” means MLSH 1, MLSH 2 and each of their respective successors and
permitted assigns pursuant to Section 7.6.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

“Units” has the meaning set forth in the recitals of this Agreement.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (i) in each Taxable Year ending on or after such Early Termination Date,
the Corporation will have taxable income sufficient to fully utilize the
deductions arising from all Basis Adjustments, Blocker NOLs, the Closing Date
Basis, and the Imputed Interest during such Taxable Year or future Taxable Years
(including, for the avoidance of doubt, Basis Adjustments and Imputed Interest
that would result from future Tax Benefit Payments that would be paid in
accordance with the Valuation Assumptions, further assuming such future Tax
Benefit Payments would be paid on the due date, without extensions, for filing
the Corporation Return for the applicable Taxable Year) in which such deductions
would become available, (ii) any loss or credit carryovers generated by
deductions or losses arising from any Basis Adjustment, Blocker NOLs, the
Closing Date Basis or Imputed Interest that are available in the Taxable Year
that includes the Early Termination Date and any Blocker NOLs that have not been
previously utilized in determining a Tax Benefit Payment as of the Early
Termination Date, will be utilized by the Corporation in the earliest possible
Taxable Year permitted by the Code and the Treasury Regulations (iii) the U.S.
federal income tax rates that will be in effect for each Taxable Year ending on
or after such Early Termination Date will be those specified for each such
Taxable Year by the Code and the tax rates for U.S. state and local income taxes
shall be the Assumed State and Local Tax Rate, in each case as in effect on the
Early Termination Date, except to the extent any change to such tax rates for
such Taxable Years have already been enacted into law; (iv) any non-amortizable
Reference Assets

 

9



--------------------------------------------------------------------------------

to which any Basis Adjustment is attributable will be disposed of for cash at
their fair market value in a fully taxable transaction for Tax purposes on the
later of (A) the fifteenth anniversary of the Exchange which gave rise to such
Basis Adjustment and (B) the Early Termination Date, and (v) if, at the Early
Termination Date, there are Exchangeable Units that have not been transferred in
an Exchange, then all Exchangeable Units and (if applicable) shares of Class B
Common Stock shall be deemed to be transferred in an Exchange effective on the
Early Termination Date.

Section 1.2 Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

Section 2.1 Exchange Schedule. Within ninety (90) calendar days after the
extended due date of the U.S. federal Corporation Return for each Taxable Year
in which any Exchange has been effected by a TRA Holder, the Corporation shall
deliver to the Agent a schedule (the “Exchange Schedule”) that shows, in
reasonable detail necessary to perform the calculations required by this
Agreement, including with respect to each TRA Holder participating in any
Exchange during such Taxable Year, (i) the Basis Adjustments with respect to the
Reference Assets as a result of the Exchanges effected by such TRA Holder in
such Taxable Year and (ii) the period (or periods) over which such Basis
Adjustments are amortizable and/or depreciable.

Section 2.2 NOL Schedule. Within ninety (90) calendar days after the extended
due date of the U.S. federal Corporation Return for the Taxable Year that
includes the Closing Date, the Corporation shall deliver to the Agent a schedule
(the “NOL Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement, (i) the Blocker NOLs attributable to
the Blockers as of the Closing Date and (ii) any applicable limitations on the
use of the Blocker NOLs for Tax purposes (including under Section 382 of the
Code).

 

10



--------------------------------------------------------------------------------

Section 2.3 Tax Benefit Schedule.

(a) Tax Benefit Schedule. Within ninety (90) calendar days after the extended
due date of the U.S. federal Corporation Return for any Taxable Year in which
there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation shall
provide to the Agent: (i) a schedule showing, in reasonable detail, (A) the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year, (B) the portion of the Net Tax Benefit, if any, that is allocable
to each TRA Holder, (C) the Accrued Amount with respect to any such Net Tax
Benefit that is allocable to such TRA Holder, (D) the Tax Benefit Payment
determined pursuant to Section 3.1(b) due to each such TRA Holder, and (E) the
portion of such Tax Benefit Payment that the Corporation intends to treat as
Imputed Interest (a “Tax Benefit Schedule”), (ii) a reasonably detailed
calculation by the Corporation of the Hypothetical Tax Liability (the “without”
calculation), (iii) a reasonably detailed calculation by the Corporation of the
Actual Tax Liability (the “with” calculation), (iv) a copy of the Corporation
Return for such Taxable Year, (v) a Corporation Letter supporting such Tax
Benefit Schedule and (vi) any other work papers reasonably requested by the
Agent. In addition, the Corporation shall allow the Agent reasonable access at
no cost to the appropriate representatives of the Corporation in connection with
a review of such Tax Benefit Schedule. The Tax Benefit Schedule will become
final as provided in Section 2.4(a) and may be amended as provided in
Section 2.4(b) (subject to the procedures set forth in Section 2.4(b)).

(b) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each Taxable Year is intended to measure the decrease or increase in the
Corporation’s actual liability for Taxes for such Taxable Year that is
attributable to the Basis Adjustments, the Blocker NOLs, the Closing Date Basis,
and Imputed Interest, determined using a “with and without” methodology. For the
avoidance of doubt, (i) such actual liability for Taxes will take into account
the deduction of the portion of the Tax Benefit Payment that must be accounted
for as interest under the Code based upon the characterization of Tax Benefit
Payments as additional consideration payable by the Corporation, and (ii) in
addition to using the Assumed State and Local Tax Rate for purposes of
determining the state and local Hypothetical Tax Liability, the Corporation may
use reasonable estimation methodologies for calculating the portion of any
Realized Tax Benefit or Realized Tax Detriment attributable to U.S. state or
local Taxes. For purposes of calculating the Realized Tax Benefit or Realized
Tax Detriment for any Taxable Year, carryforwards or carrybacks of any Tax item
(such as a net operating loss) attributable to the Basis Adjustments, the
Blocker NOLs, the Closing Date Basis, and Imputed Interest shall be considered
to be subject to the rules of the Code and the Treasury Regulations and the
corresponding provisions of state and local Tax laws, as applicable, governing
the use, limitation, and expiration of carryforwards or carrybacks of the
relevant type. If a carryforward or carryback of any Tax item includes a portion
that is attributable to the Basis Adjustment, the Blocker NOLs, the Closing Date
Basis, or Imputed Interest (a “TRA Portion”) and another portion that is not so
attributable (a “Non-TRA Portion”), such respective portions shall be considered
to be used in accordance with the “with and without” methodology so that:
(i) the amount of any Non-TRA Portion is deemed utilized first, followed by the
amount of any TRA Portion; and (ii) in the case of a carryback of a Non-TRA
Portion, such carryback shall not affect the original “with and without”
calculation made in the applicable prior Taxable Year. For the avoidance of
doubt, the TRA Portion of any Tax item when such item is incurred shall be
determined using a marginal “with and without” methodology by calculating
(i) the amount of such Tax item for all Tax purposes taking into account the
Basis Adjustments, the Closing Date Basis, the Blocker NOLs and Imputed Interest
and (ii) the amount of such Tax item for all Tax purposes without taking into
account the Basis Adjustments, the

 

11



--------------------------------------------------------------------------------

Closing Date Basis, the Blocker NOLs or Imputed Interest, with the TRA Portion
equal to the excess of the amount specified in clause (i) over the amount
specified in clause (ii) (but only if such excess is greater than zero). The
parties agree that (i) any payment under this Agreement to MLSH 1 (or its
successors or assigns), including the Accrued Amount (other than amounts
accounted for as Imputed Interest) will be treated as a subsequent upward
adjustment to the purchase price of the relevant Exchangeable Units and will
have the effect of creating additional Basis Adjustments to Reference Assets for
the Corporation in the year of payment, and (ii) as a result, such additional
Basis Adjustments will be incorporated into the calculation for the year of
payment and into future year calculations, as appropriate.

Section 2.4 Procedure: Amendments.

(a) An applicable Schedule or amendment thereto shall become final and binding
on all parties thirty (30) calendar days from the first date on which the Agent
has received the applicable Schedule or amendment thereto unless (i) the Agent,
within thirty (30) calendar days after receiving an applicable Schedule or
amendment thereto, provides the Corporation with notice of a material objection
to such Schedule (“Objection Notice”) made in good faith or (ii) the Agent
provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date a waiver from the Agent has been received by
the Corporation. If the Corporation and Agent, for any reason, are unable to
successfully resolve the issues raised in an Objection Notice within thirty
(30) calendar days after receipt by the Corporation of such Objection Notice,
the Corporation and Agent shall employ the Reconciliation Procedures under
Section 7.9.

(b) The applicable Schedule for any Taxable Year may be amended from time to
time by the Corporation (i) in connection with a Determination affecting such
Schedule, (ii) to correct inaccuracies in the Schedule identified as a result of
the receipt of additional factual information relating to a Taxable Year after
the date the Schedule was provided to the Agent, (iii) to comply with the
Expert’s determination under the Reconciliation Procedures, (iv) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to a carryback or carryforward of a loss or other Tax item to
such Taxable Year, (v) to reflect a change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to an amended
Corporation Return filed for such Taxable Year or (vi) to adjust an Exchange
Schedule to take into account payments made pursuant to this Agreement (any such
Schedule, an “Amended Schedule”). Unless otherwise agreed to in writing by the
Agent, the Corporation shall provide an Amended Schedule to the Agent (A) within
sixty (60) calendar days of the occurrence of an event referenced in clauses
(i) through (v) of the preceding sentence and (B) in connection with the
delivery of the Tax Benefit Schedule for the year of the applicable payment in
the event of an adjustment pursuant to clause (vi) of the preceding sentence.
For the avoidance of doubt, in the event a Schedule is amended after such
Schedule becomes final pursuant to Section 2.4(a), the Amended Schedule shall
not be taken into account in calculating any Tax Benefit Payment in the Taxable
Year to which the amendment relates but instead shall be taken into account in
calculating the Cumulative Net Realized Tax Benefit for the Taxable Year in
which the amendment actually occurs.

 

12



--------------------------------------------------------------------------------

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Within five (5) calendar days after a Tax Benefit Schedule delivered to the
Agent becomes final in accordance with Section 2.4(a), the Corporation shall pay
to each TRA Holder the Tax Benefit Payment for such Taxable Year in the
percentages set forth on Schedule A, which such schedule may be updated by the
Corporation with the written consent of the Agent after the day hereof. Each
such payment shall be made by check, by wire transfer of immediately available
funds to the bank account previously designated by the TRA Holder to the
Corporation, or as otherwise agreed by the Corporation and the TRA Holder. For
the avoidance of doubt, no Tax Benefit Payment shall be made in respect of
estimated Tax payments, including, without limitation, U.S. federal or state
estimated income Tax payments.

(b) A “Tax Benefit Payment” for a Taxable Year means an amount, not less than
zero, equal to the sum of the Net Tax Benefit and the Accrued Amount with
respect thereto for such Taxable Year. Subject to Section 3.3 the “Net Tax
Benefit” for a Taxable Year shall be an amount equal to the excess, if any, of
(i) 85% of the Cumulative Net Realized Tax Benefit as of the end of such Taxable
Year over (ii) the total amount of payments previously made under this
Section 3.1 (excluding payments attributable to Accrued Amounts); provided, for
the avoidance of doubt, that no TRA Holder shall be required to return any
portion of any previously made Tax Benefit Payment. The “Accrued Amount” with
respect to any portion of a Net Tax Benefit shall equal an amount determined in
the same manner as interest on such portion of the Net Tax Benefit for a Taxable
Year calculated at the Agreed Rate from the due date (without extensions) for
filing the Corporation Return for such Taxable Year until the Payment Date. For
the avoidance of doubt, for Tax purposes, the Accrued Amount shall not be
treated as interest but shall instead be treated as additional consideration for
the acquisition of Exchangeable Units in an Exchange or the stock of the
Blockers in the Reorganization Transactions (as applicable) unless otherwise
required by law. Notwithstanding anything herein to the contrary, unless
otherwise specified by a TRA Holder in the Exchange Notice for any Exchange, the
aggregate Tax Benefit Payments attributable to any Closing Date Basis and Basis
Adjustments in respect of such Exchange (other than amounts accounted for as
interest under the Code) shall not exceed 40% of the fair market value of the
consideration received on such Exchange.

Section 3.2    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement will result in 85% of the Cumulative Net Realized Tax Benefit,
and the Accrued Amount thereon, being paid to the TRA Holders. The provisions of
this Agreement shall be construed in the appropriate manner to achieve these
fundamental results.

Section 3.3    Coordination of Benefits.

(a) If for any reason the Corporation does not fully satisfy its payment
obligations to make all Tax Benefit Payments due under this Agreement in respect
of a particular Taxable Year, then (i) the Corporation will pay the same
proportion of each Tax Benefit Payment due to each TRA Holder in respect of such
Taxable Year, without favoring one obligation over the other, and (ii) no Tax
Benefit Payment shall be made in respect of any Taxable Year until all Tax
Benefit Payments in respect of prior Taxable Years have been made in full.

 

13



--------------------------------------------------------------------------------

(b) To the extent the Corporation makes a payment to a TRA Holder in respect of
a particular Taxable Year under Section 3.1(a) (taking into account
Section 3.3(a) and (b), but excluding payments attributable to Accrued Amounts)
in an amount in excess of the amount of such payment that should have been made
to such TRA Holder in respect of such Taxable Year, then (i) such TRA Holder
shall not receive further payments under Section 3.1(a) until such TRA Holder
has foregone an amount of payments equal to such excess and (ii) the Corporation
will pay the amount of such TRA Holder’s foregone payments to the other Persons
to whom a payment is due under this Agreement in a manner such that each such
Person to whom a payment is due under this Agreement, to the maximum extent
possible, receives aggregate payments under Section 3.1(a) (taking into account
Section 3.3(a) and this Section 3.3(b), but excluding payments attributable to
Accrued Amounts) in the amount it would have received if there had been no
excess payment to such TRA Holder.

ARTICLE IV

TERMINATION

Section 4.1 Early Termination by the Corporation. With the written approval of a
majority of its independent directors, the Corporation may terminate this
Agreement at any time by paying to each TRA Holder the Early Termination Payment
due to such TRA Holder pursuant to
Section 4.5(b), provided, however, that this Agreement shall only terminate upon
the receipt of the Early Termination Payment by the TRA Holders (such
termination, an “Early Termination”). Upon payment of the Early Termination
Payment by the Corporation, the Corporation shall not have any further payment
obligations under this Agreement, other than for any (i) Tax Benefit Payment
previously due and payable but unpaid as of the Early Termination Notice and
(ii) any Tax Benefit Payment due for any Taxable Year ending prior to, with or
including the Early Termination Date (except to the extent that the amount
described in clause (ii) is included in the Early Termination Payment).

Section 4.2 Early Termination upon Change of Control. In the event of a Change
of Control, all obligations hereunder shall be accelerated and such obligations
shall be calculated as if an Early Termination Notice had been delivered on the
Change of Control Date and shall include, but not be limited to the following:
(a) payment of the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on such Change of Control Date,
(b) payment of any Tax Benefit Payment in respect of a TRA Holder agreed to by
the Corporation and such TRA Holder as due and payable but unpaid as of the
Early Termination Notice, and (c) payment of any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including such Change of Control Date
(except to the extent that the amount described in clause (c) is included in the
Early Termination Payment). In the event of a Change of Control, the Early
Termination Payment shall be calculated utilizing the Valuation Assumptions and
by substituting in each case the term “Change of Control Date” for the term
“Early Termination Date.”

 

14



--------------------------------------------------------------------------------

Section 4.3 Breach of Agreement.

(a) In the event that the Corporation breaches any of its material obligations
under this Agreement, whether as a result of failure to make any payment when
due, as a result of failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then, unless
otherwise waived in writing by a majority of the TRA Holders, such breach shall
be treated as an Early Termination and all obligations hereunder shall be
accelerated and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such breach and shall include, but
shall not be limited to, (i) the Early Termination Payment calculated as if an
Early Termination Notice had been delivered on the date of a breach, (ii) any
Tax Benefit Payment previously due and payable but unpaid as of the date of the
breach, and (iii) any Tax Benefit Payment due for any Taxable Year ending prior
to, with or including the date of the breach (except to the extent that the
amount described in clause (iii) is included in the Early Termination Payment).
Notwithstanding the foregoing, in the event that the Corporation breaches any of
its material obligations under this Agreement, a majority of the TRA Holders
shall be entitled to elect to receive the amounts set forth in clauses (i),
(ii), and (iii) above or to seek specific performance of the terms hereof.

(b) The parties agree that the failure to make any payment due pursuant to this
Agreement within three (3) months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it shall not be considered to be a breach
of a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three (3) months of the date such payment is due. The
Corporation shall use its commercially reasonable efforts to maintain sufficient
available funds for the purpose of making required payments under this Agreement
and shall use its commercially reasonable efforts to avoid entering into credit
agreements that could be reasonably anticipated to materially delay the timing
of any payments under this Agreement. Notwithstanding anything in this Agreement
to the contrary, it shall not be a breach of this Agreement if the Corporation
fails to make any payment due pursuant to this Agreement as a result of and to
the extent the Corporation has insufficient funds to make such payment; provided
that the interest provisions of Section 5.2 shall apply to such late payment
(unless the Corporation does not have sufficient cash to make such payment as a
result of limitations imposed by debt agreements to which the Corporation or its
Subsidiaries is a party, in which case Section 5.2 shall apply, but the Default
Rate shall be replaced by the Agreed Rate); provided, further, that the
Corporation shall promptly (and in any event, within two (2) Business Days), pay
all such unpaid payments, together with accrued and unpaid interest thereon,
immediately following such time that the Corporation has, and to the extent the
Corporation has, sufficient funds to make such payment, and the failure of the
Corporation to do so shall constitute a breach of this Agreement. For the
avoidance of doubt, all cash and cash equivalents used or to be used to pay
dividends by, or repurchase equity securities of, the Corporation shall be
deemed to be funds sufficient and available to pay such unpaid payments,
together with any accrued and unpaid interest thereon.

Section 4.4 Early Termination Notice. If the Corporation chooses to exercise its
right of early termination under Section 4.1, the Corporation shall deliver to
the Agent notice of such intention to exercise such right (the “Early
Termination Notice”). Upon delivery of the Early

 

15



--------------------------------------------------------------------------------

Termination Notice or the occurrence of an event described in Section 4.2 or
Section 4.3(a), the Corporation shall deliver (i) a schedule showing in
reasonable detail the calculation of the Early Termination Payment (the “Early
Termination Schedule”) and (ii) any other work papers reasonably requested by
the Agent. In addition, the Corporation shall allow the Agent reasonable access
at no cost to the appropriate representatives of the Corporation in connection
with a review of such Early Termination Schedule. The Early Termination Schedule
shall become final and binding on all parties thirty (30) calendar days from the
first date on which the Agent has received such Schedule or amendment thereto
unless (x) the Agent, within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporation and each other Agent with notice
of a material objection to such Schedule made in good faith (“Material Objection
Notice”) or (y) the Agent provides a written waiver of such right of a Material
Objection Notice within the period described in clause (x) above, in which case
such Schedule becomes binding on the date a waiver from the Agent has been
received by the Corporation (the “Early Termination Effective Date”). If the
Corporation and Agent, for any reason, are unable to successfully resolve the
issues raised in such notice within thirty (30) calendar days after receipt by
the Corporation of the Material Objection Notice, the Corporation and Agent
shall employ the Reconciliation Procedures under Section 7.9.

Section 4.5 Payment upon Early Termination.

(a) Within three (3) calendar days after the Early Termination Effective Date,
the Corporation shall pay to each TRA Holder its Early Termination Payment. Each
such payment shall be made by check, by wire transfer of immediately available
funds to a bank account or accounts designated by the TRA Holder, or as
otherwise agreed by the Corporation and the TRA Holder.

(b) The “Early Termination Payment” shall equal, with respect to each TRA
Holder, the present value, discounted at the Early Termination Rate as of the
Early Termination Date, of all Tax Benefit Payments that would be required to be
paid by the Corporation to such TRA Holder beginning from the Early Termination
Date and assuming that the Valuation Assumptions are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment, Early Termination Payment or any other
payment required to be made by the Corporation to any TRA Holder under this
Agreement shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporation and
its Subsidiaries (such obligations, “Senior Obligations”) and shall rank pari
passu with all current or future unsecured obligations of the Corporation that
are not Senior Obligations. For the avoidance of doubt, notwithstanding the
above, the determination of whether it is a breach of this Agreement if the
Corporation fails to make any Tax Benefit Payment when due is governed by
Section 4.3(a).

Section 5.2 Late Payments by the Corporation. The amount of all or any portion
of any Tax Benefit Payment, Early Termination Payment or any other payment under
this Agreement not made to any TRA Holder when due under the terms of this
Agreement shall be payable together with any interest thereon, computed at the
Default Rate (or, if so provided in Section 4.3(a), at the Agreed Rate) and
commencing from the date on which such Tax Benefit Payment, Early Termination
Payment or any other payment under this Agreement was due and payable.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

PARTICIPATION IN TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Corporation’s Tax Matters. Except as otherwise
provided herein, the Corporation shall have full responsibility for, and sole
discretion over, all Tax matters concerning the Corporation, including without
limitation preparing, filing or amending any Tax Return and defending,
contesting or settling any issue pertaining to Taxes of the Corporation.
Notwithstanding the foregoing, the Corporation (i) shall notify the Agent of,
and keep the Agent reasonably informed with respect to, the portion of any
audit, examination, or any other administrative or judicial proceeding (a “Tax
Proceeding”) of the Corporation by a Taxing Authority the outcome of which is
reasonably expected to affect the rights and obligations of the TRA Holders
under this Agreement, (ii) shall provide the Agent with reasonable opportunity
to provide information and other input to the Corporation and its advisors
concerning the conduct of any such portion of a Tax Proceeding, and (iii) shall
not enter into any settlement with respect to any such portion of a Tax
Proceeding that could have a material effect on the TRA Holders’ rights
(including the right to receive payments) under this Agreement without the
written consent of the Agent, such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that the Corporation shall not be
required to take any action, or refrain from taking any action, that is
inconsistent with any provision of the LLC Agreement; provided, further, that,
notwithstanding anything to the contrary contained herein, the Corporation shall
prepare, file, and/or amend all Tax Returns in accordance with applicable law
(including with respect to the calculation of taxable income and any
calculations required to be made under this Agreement) and nothing in this
Agreement shall prevent the Agent or any TRA Holder from disputing such Tax
matters in accordance with Section 7.9.

Section 6.2 Consistency. The Corporation and the TRA Holders agree to report and
cause to be reported for all purposes, including U.S. federal, state and local
Tax purposes and financial reporting purposes, all Tax-related items (including,
without limitation, the Basis Adjustments, Imputed Interest, and each Tax
Benefit Payment), but, for financial reporting purposes, only in respect of
items that are not explicitly characterized as “deemed” or in a similar manner
by the terms of this Agreement, in a manner consistent with that set forth in
any Schedule required to be provided by or on behalf of the Corporation under
this Agreement, as finally determined pursuant to Section 2.4 unless otherwise
required by applicable law. If the Corporation and any TRA Holder, for any
reason, are unable to successfully resolve any disagreement concerning such
treatment within thirty (30) calendar days, the Corporation and such TRA Holder
shall employ the Reconciliation Procedures under Section 7.9.

Section 6.3 Cooperation. Each TRA Holder shall (i) furnish to the Corporation in
a timely manner such information, documents and other materials as the
Corporation may reasonably request for purposes of making any determination or
computation necessary or appropriate under this Agreement, preparing any Tax
Return or contesting or defending any Tax Proceeding, (ii) make itself available
to the Corporation and its representatives to provide explanations of documents
and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (i) above, and (iii) reasonably cooperate in connection with
any such matter. The Corporation shall reimburse the TRA Holder for any
reasonable third-party costs and expenses incurred pursuant to this Section 6.3.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) delivered by means of electronic mail (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if emailed before 5:00 p.m. Phoenix, Arizona time on a
Business Day, and otherwise on the next Business Day, or (c) one (1) Business
Day after being sent to the recipient by reputable overnight courier service
(charges prepaid). All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice:

If to the Corporation or the Company, to:

Maravai LifeSciences Holdings, Inc.

Wateridge Circle Suite 200

San Diego, CA 92121

Attention: [•]

E-mail: [•]

with a copy (which shall not constitute notice to the Corporation or the
Company) to:

Kirkland & Ellis LLP

North LaSalle

Chicago, IL 60654

Attention: Robert M. Hayward, P.C.; Robert E. Goedert, P.C.

E-mail: robert.hayward@kirkland.com; robert.goedert@kirkland.com

If to a TRA Holder other than the Agent, to the address set forth in the records
of the Company.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

18



--------------------------------------------------------------------------------

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except as expressly provided in
Section 3.3.

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.6 Successors: Assignment. Each party agrees that each TRA Holder may
assign, sell, transfer, delegate, or otherwise dispose of, whether voluntarily
or involuntarily, or by operation of law, any right or obligation under this
Agreement. Any purported assignment, transfer, or delegation in violation of
this Section shall be null and void. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
assigns. Except for those enumerated above, this Agreement does not create, and
shall not be construed as creating, any rights or claims enforceable by any
person or entity not a party to this Agreement. To the extent Units are
transferred in accordance with the terms of the LLC Agreement, the transferring
TRA Holder shall have the option to assign to the transferee of such Units the
transferring TRA Holder’s rights under this Agreement as long as such transferee
has executed and delivered, or, in connection with such transfer, executes and
delivers, a joinder to this Agreement agreeing to become a “TRA Holder” for all
purposes of this Agreement, and any and all payments payable or that may become
payable to a TRA Holder pursuant to this Agreement that, once an Exchange has
occurred, arise with respect to the Exchangeable Units transferred in such
Exchange, may be assigned to any Person or Persons as long as any such Person
has executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement agreeing to be bound by Section 7.14. For
the avoidance of doubt, if a TRA Holder transfers Units but does not assign to
the transferee of such Units such TRA Holder’s rights under this Agreement with
respect to such transferred Units, such TRA Holder shall continue to be entitled
to receive the Tax Benefit Payments arising in respect of a subsequent Exchange
of such Units.

Section 7.7 Amendments: Waivers. No provision of this Agreement may be amended
unless such amendment is approved in writing by each of the Corporation and by
TRA Holders who would be entitled to receive more than fifty percent (50%) of
the aggregate amount of the

 

19



--------------------------------------------------------------------------------

Early Termination Payments payable to all TRA Holders hereunder if the
Corporation had exercised its right of Early Termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any TRA Holder pursuant to this Agreement since
the date of such most recent Exchange); provided, however, that no such
amendment shall be effective if such amendment would have a disproportionate
effect on the payments certain TRA Holders will or may receive under this
Agreement unless all such disproportionately affected TRA Holders consent in
writing to such amendment.

Section 7.8 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.9 Reconciliation. In the event that the Corporation and the Agent or
any TRA Holder (as applicable, the “Disputing Party”) are unable to resolve a
disagreement with respect to the calculations required to produce the schedules
described in Section 2.4, Section 4.4 and Section 6.2 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to the Expert. The Expert shall be
a partner or principal in a nationally recognized accounting or law firm, and
unless the Corporation and the Disputing Party agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporation or the Disputing Party or other actual or
potential conflict of interest. If the parties are unable to agree on an Expert
within fifteen (15) calendar days of receipt by the respondents of written
notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
(a) any matter relating to the Exchange Schedule or an amendment thereto or the
Early Termination Schedule or an amendment thereto within thirty (30) calendar
days, (b) any matter relating to a Tax Benefit Schedule or an amendment thereto
within fifteen (15) calendar days, and (c) any matter related to treatment of
any tax-related item as contemplated in Section 6.2 within fifteen (15) calendar
days or, in each case, as soon thereafter as is reasonably practicable after
such matter has been submitted to the Expert for resolution. Notwithstanding the
preceding sentence, if the matter is not resolved before any payment that is the
subject of a disagreement would be due (in the absence of such disagreement) or
any Tax Return reflecting the subject of a disagreement is due, any portion of
such payment that is not under dispute shall be paid on the date prescribed by
this Agreement and such Tax Return may be filed as prepared by the Corporation,
subject to adjustment or amendment upon resolution. The costs and expenses
relating to the engagement of such Expert or amending any Tax Return shall be
borne by the Corporation except as provided in the next sentence. The
Corporation and the Disputing Party shall each bear its own costs and expenses
of such proceeding, unless (i) the Expert adopts such Disputing Party’s
position, in which case the Corporation shall reimburse such Disputing Party for
any reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporation’s position, in which case such Disputing Party
shall reimburse the Corporation for any reasonable out-of-pocket costs and
expenses in such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the Corporation and its Subsidiaries and the Disputing Party and may be
entered and enforced in any court having jurisdiction.

 

20



--------------------------------------------------------------------------------

Section 7.10 Consent to Jurisdiction. Each party hereto irrevocably submits to
the exclusive jurisdiction of the United States District Court for the State of
Delaware and the state courts of the State of Delaware for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party hereto further agrees that service
of any process, summons, notice or document by United States certified or
registered mail (in each such case, prepaid return receipt requested) to such
party’s respective address set forth in the Company’s books and records or such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party shall be effective
service of process in any action, suit or proceeding in Delaware with respect to
any matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the United States District Court for the State of Delaware or the
state courts of the State of Delaware and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in such court has been brought in an inconvenient
forum.

Section 7.11 Waiver of Jury Trial. Because disputes arising in connection with
complex transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. Therefore, to
achieve the best combination of the benefits of the judicial system and of
arbitration. Each party to this agreement (including the Company) hereby waives
all rights to trial by jury in any action or proceeding brought to resolve any
dispute between or among any of the parties hereto. Whether arising in contract,
tort, or otherwise, arising out of, connected with, related or incidental to
this agreement. The transactions contemplated hereby and/or the relationships
established among the parties hereunder.

Section 7.12 Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of U.S. federal, state, local or
non-U.S. Tax law. To the extent that amounts are so withheld and paid over to
the appropriate Taxing Authority by the Corporation, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
relevant TRA Holder.

Section 7.13 Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.

(a) If the Corporation becomes a member of an affiliated, consolidated,
combined, or unitary group of corporations that files a consolidated, combined,
or unitary income Tax Return pursuant to Sections 1501 et seq. of the Code or
any corresponding provisions of U.S. state or local Tax law, or would be
eligible to become a member of such a group at the election of one or members of
that group, then, subject to the application of the Valuation Assumptions upon a
Change of Control: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

 

21



--------------------------------------------------------------------------------

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder or the Company or any Subsidiary of the Company
transfers one or more assets to a corporation (or a Person classified as a
corporation for Tax purposes) with which the Corporation does not file a
consolidated Tax Return pursuant to Section 1501 of the Code or any provisions
of state or local Tax law, such entity, for purposes of calculating the amount
of any Tax Benefit Payment or Early Termination Payment (e.g., calculating the
gross income of the entity and determining the Realized Tax Benefit or Realized
Tax Detriment of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully taxable transaction on the date of such contribution.
The consideration deemed to be received by such entity shall be equal to the
fair market value of the contributed asset. Thus, for example, in determining
the Hypothetical Tax Liability of the entity, the taxable income of the entity
shall be determined by treating the entity as having sold the asset for its fair
market value, recovering any basis applicable to such asset (using the Tax basis
that such asset would have had at such time if no Basis Adjustments had been
made), while the Actual Tax Liability of the entity would be determined by
recovering the actual Tax basis of the asset that reflects any Basis
Adjustments. For purposes of this Section 7.13, a transfer of a partnership
interest shall be treated as a transfer of the transferring partner’s share of
each of the assets and liabilities of that partnership. If any entity that is
obligated to make a Tax Benefit Payment or Early Termination Payment hereunder
or the Company or any Subsidiary of the Company transfers one or more assets to
a partnership (or a Person classified as a partnership for Tax purposes), the
principles of this Section 7.13(b) and this Agreement shall govern the treatment
of such transfer and any subsequent allocations of income, gain, loss or
deductions from such partnership to such entity.

Section 7.14 Confidentiality.

(a) The Agent, each TRA Holder and each of the TRA Holder’s assignees
acknowledges and agrees that the information of the Corporation is confidential
and, except in the course of performing any duties as necessary for the
Corporation and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, such person shall keep and retain in the
strictest confidence and not disclose to any Person any confidential matters,
acquired pursuant to this Agreement, of the Corporation and its Affiliates and
successors, concerning the Company and its Affiliates and successors or the TRA
Holders, earned by the Agent or any TRA Holder heretofore or hereafter. This
Section 7.14 shall not apply to (i) any information that has been made publicly
available by the Corporation or any of its Affiliates, becomes public knowledge
(except as a result of an act of the Agent or a TRA Holder in violation of this
Agreement) or is generally known to the business community and (ii) the
disclosure of information (A) as may be proper in the course of performing such
TRA Holder’s obligations, or monitoring or enforcing such TRA Holder’s rights,
under this Agreement, (B) as part of such TRA Holder’s normal reporting, rating
or review procedure (including normal credit rating and pricing process), or in
connection with such TRA Holder’s or such TRA Holder’s Affiliates’ normal fund
raising, marketing, informational or reporting activities, or to such TRA
Holder’s (or any of its Affiliates’) Affiliates, auditors, accountants,
attorneys or other agents, (C) to any bona fide prospective assignee of such TRA
Holder’s rights under this Agreement, or prospective merger or other business
combination partner of such TRA Holder, provided that such assignee or merger
partner agrees to be bound by the provisions of this Section 7.14. (D) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation; provided that any TRA Holder

 

22



--------------------------------------------------------------------------------

required to make any such disclosure to the extent legally permissible shall
provide the Corporation prompt notice of such disclosure, or to regulatory
authorities or similar examiners conducting regulatory reviews or examinations
(without any such notice to the Corporation), or (E) to the extent necessary for
a TRA Holder to prepare and file its Tax Returns, to respond to any inquiries
regarding such Tax Returns from any Taxing Authority or to prosecute or defend
any Tax Proceeding with respect to such Tax Returns. Notwithstanding anything to
the contrary herein, the Agent (and each employee, representative or other agent
of Agent or its assignees, as applicable) and each TRA Holder and each of its
assignees (and each employee, representative or other agent of such TRA Holder
or its assignees, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporation,
the Company, the Agent, the TRA Holders and their Affiliates, and any of their
transactions, and all materials of any kind (including opinions or other Tax
analyses) that are provided to the Agent or the TRA Holder relating to such Tax
treatment and Tax structure.

(b) If the Agent or an assignee or a TRA Holder or an assignee commits a breach,
or threatens to commit a breach, of any of the provisions of this Section 7.14
the Corporation shall have the right and remedy to have the provisions of this
Section 7.14 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporation or any of its
Subsidiaries or the TRA Holders and the accounts and funds managed by the
Corporation and that money damages alone shall not provide an adequate remedy to
such Persons. Such rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available at law or in equity.

Section 7.15 No Similar Agreements. Neither the Corporation nor any of its
Subsidiaries shall enter into any additional agreement providing rights similar
to this Agreement to any Person (including any agreement pursuant to which the
Corporation is obligated to pay amounts with respect to tax benefits resulting
from any net operating losses or other tax attributes to which the Corporation
becomes entitled as a result of a transaction) without the prior written consent
of the TRA Holders who would be entitled to receive more than fifty percent
(50%) of the aggregate amount of the Early Termination Payments payable to all
TRA Holders hereunder if the Corporation had exercised its right of early
termination on the date of the most recent Exchange (excluding, for purposes of
this sentence, all payments made to any TRA Holder pursuant to this Agreement
since the date of such most recent Exchange).

Section 7.16 Change in Law. Notwithstanding anything herein to the contrary, if,
in connection with an actual or proposed change in law, a TRA Holder reasonably
believes that the existence of this Agreement could cause income (other than
income arising from receipt of a payment under this Agreement) recognized by
such TRA Holder upon any Exchange to be treated as ordinary income rather than
capital gain (or otherwise taxed at ordinary income rates) for U.S. federal
income and all applicable state and local Tax purposes or would have other
material adverse Tax consequences to the TRA Holder and/or its direct or
indirect owners, then at the election of the TRA Holder and to the extent
specified by the TRA Holder, this Agreement (i) shall cease to have further
effect with respect to such TRA Holder, (ii) shall not apply to an Exchange by
the TRA Holder occurring after a date specified by it, or (iii) shall otherwise
be amended in a manner determined by the TRA Holder to waive any benefits to
which such TRA Holder would otherwise be entitled under this Agreement, provided
that such amendment shall not result in an increase in or acceleration of
payments under this Agreement at any time as compared to the amounts and times
of payments that would have been due in the absence of such amendment.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, the Company, the Agent, and the TRA Holders
have duly executed this Agreement as of the date first written above.

 

CORPORATION: MARAVAI LIFESCIENCES HOLDINGS, INC. By:   /s/ Kevin Herde Name:
Kevin Herde Title: Chief Financial Officer COMPANY: MARAVAI TOPCO HOLDINGS, LLC
By:   /s/ Kevin Herde Name: Kevin Herde Title: Chief Financial Officer AGENT:
MARAVAI LIFE SCIENCES HOLDINGS, LLC By:   /s/ Kevin Herde Name: Kevin Herde
Title: Chief Financial Officer TRA HOLDER: MARAVAI LIFE SCIENCES HOLDINGS, LLC
By:   /s/ Kevin Herde Name: Kevin Herde Title: Chief Financial Officer MARAVAI
LIFE SCIENCES HOLDINGS 2, LLC By:   /s/ Kevin Herde Name: Kevin Herde Title:
Chief Financial Officer

 

Signature Page to the Tax Receivable Agreement



--------------------------------------------------------------------------------

Schedule A

Holders and Outstanding Units

MLSH 1 - 85.34%

MLSH 2 - 14.66%